______________                                                        
                                                                    
        ________________
WARRANT NO.                                                                     
                                                                NUMBER OF SHARES

                                    THIS WARRANT HAS NOT BEEN REGISTERED UNDER
THE UNITED
                                    STATES SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE
                                    SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
OR
                                    DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS
                                    AN EXEMPTION FROM THE REQUIREMENT OF SUCH
REGISTRATION
                                    IS AVAILABLE UNDER THE CIRCUMSTANCES AT THE
TIME OBTAINING.


VOID AFTER 5:00 P.M. DECEMBER 31, 2003


PEASE OIL AND GAS COMPANY


COMMON STOCK PURCHASE WARRANT

        PEASE OIL AND GAS COMPANY, a NEVADA corporation (“Pease” or the
“Company”), hereby certifies that, __________________, with an address of
________________________, _______, _____________, or ___ permitted assigns, for
valuable consideration received, is entitled, subject to the terms and
conditions herein set forth, to purchase from the Company up to _____ fully paid
and nonassessable shares of Common Stock, $0.01 par value per share, of the
Company, at the per share purchase price of $0.50 per share (the “Purchase
Price”), at any time or from time to time on or after the date hereof and up to
5:00 p.m. December 31, 2003 (the “Expiration Date”). The number and character of
such shares of Common Stock are subject to adjustment as provided herein.

        1. Definitions. As used herein, unless the context otherwise requires,
the following terms have the following respective meanings:

          (a) “Act” shall mean the Securities Act of 1933, as amended.


          (b) “Additional Shares of Common Stock” shall mean all shares
(including treasury shares) of Common Stock issued or sold (or, pursuant to
Section 3.7 hereof, deemed to be issued) by the Company after the date hereof,
whether or not subsequently reacquired or retired by the Company, other than
shares of Common Stock issuable pursuant to this Warrant.


          (c) “Adjusted Exercise Price” shall have the meaning specified in
Section 3.2 hereof.


          (d) “Company” means Pease Oil and Gas Company or any corporation which
shall succeed to or assume the obligations of Pease Oil and Gas Company
hereunder.


          (e) “Common Stock” shall mean the Common Stock, par value $0.10 per
share, of the Company and any stock into which such common stock shall have been
changed or any stock resulting from any reclassification of such common stock,
and shall include all other stock of any class (however designated) of the
Company the holders of which have the right, without limitation as to amount,
either to all or to a share of the balance of current dividends and liquidating
dividends after the payment of dividends and distributions of any shares
entitled to preference.


          (f) “Convertible Securities” shall mean any evidences of indebtedness,
shares of stock (other than Common Stock) or other securities directly or
indirectly convertible into or exchangeable for Common Stock, other than any
securities issuable pursuant to this Warrant.


          (g) “Market Price”, as used with reference to any share of stock on
any specified date, shall mean:


  (i) if such stock is listed and registered on any national securities exchange
or traded on The Nasdaq Stock Market (“Nasdaq”) or the OTC Bulletin Board
(“OTCBB”), (A) the last reported sale price on such exchange or Nasdaq or OTCBB
of such stock on the business day immediately preceding the specified date, or
(B) if there shall have been no such reported sale price of such stock on the
business day immediately preceding the specified date, the average of the last
reported sale price on such exchange or on Nasdaq or the OTCBB on (x) the day
next preceding the specified date for which there was a reported sale price and
(y) the day next succeeding the specified date for which there was a reported
sale price; or


  (ii) if such stock is not at the time listed on any such exchange or traded on
Nasdaq or the OTCBB but is traded on the over-the-counter market as reported by
the National Quotation Bureau or other comparable service, (A) the average of
the closing bid and asked prices for such stock on the business day immediately
preceding the specified date, or (B) if there shall have been no such reported
bid and asked prices for such stock on the business day immediately preceding
the specified date, the average of the last bid and asked prices on (x) the day
next preceding the specified date for which such information is available and
(y) the day next succeed ing the specified date for which such information is
available; or


  (iii) if clauses (i) and (ii) above are not applicable, the fair value per
share of such stock as determined in good faith and on a reasonable basis by the
Board of Directors of the Company and, if requested, set forth in a certificate
delivered to the holder of this Warrant upon the exercise hereof.


          (h) “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire either Common Stock or Convertible Securities.


          (i) “Other Securities” shall mean any stock and other securities of
the Company or any other person (corporate or otherwise) which the holders of
this Warrant at any time shall be entitled to receive, or shall have received,
upon the exercise of this Warrant, in lieu of or in addition to the Common
Stock, or which at any time shall be issuable or shall have been issued to
holders of the Common Stock in exchange for, in addition to or in replace ment
of the Common Stock or Other Securities pursuant to Section 3.5 or otherwise.


          (j) “Purchase Price” shall mean $0.50 per share, subject to adjustment
as provided herein.


        2. Exercise of Warrant.

        2.1. Manner of Exercise.

          (a) This Warrant may be exercised by the holder hereof, in whole or in
part (but not as to fewer than 10,000 shares of the Common Stock unless, at the
time of exercise, this Warrant entitles the holder to purchase fewer than 10,000
shares of the Common Stock), on any business day on or after the date hereof and
before the Expiration Date, by surrender of this Warrant, with the form of
subscription at the end hereof (or a reasonable facsimile thereof) duly executed
by such holder, to the Company at its office in Grand Junction, Colorado, and,
except as otherwise provided in Section 2.1 (b), accompanied by payment, by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying (x) the number of shares of the Common Stock
(without giving effect to any adjustment therein) designated in such form of
subscription (or such reasonable facsimile) by (y) the Purchase Price, and such
holder shall thereupon be entitled to receive the number of shares of the Common
Stock determined as provided hereunder.


          (b) The exercise price of this warrant may be paid, at the election of
the holder in accordance with Section 2.1 (a) by delivering to the Company fully
paid shares of the Company's common stock, which shall be valued at the Market
Price on the day preceding the delivery and the value of the shares delivered
may be used for the exercise of this Warrant at the Purchase Price.


        2.2. When Exercise Effective. Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
business day on which this Warrant shall have been surrendered to the Company as
provided in Section 2.1, and the person(s) in whose name(s) the certificate(s)
for shares of the Common Stock (or Other Securities) that are to be issued upon
such exercise in accordance with Section 2.3 shall be deemed the holder(s) of
record thereof at such time.

        2.3. Delivery of Stock Certificates, etc. As soon as practicable after
the exercise of this Warrant in full or in part in accordance herewith the
Company, at its expense (including the payment by it of any applicable issue
taxes), will cause to be issued in the name of and delivered to the holder
hereof, or as such holder (upon payment by such holder of any applicable
transfer taxes) may direct,

          (a) a certificate or certificates, marked with an appropriate legend
referring to the terms of this Warrant and any applicable restrictions on such
shares imposed by the Federal or any state securities laws, for the number of
full shares of the Common Stock (or Other Securities) to which such holder shall
be entitled upon such exercise plus, in lieu of any fractional share to which
such holder would otherwise be entitled, cash in an amount equal to the same
fraction of the Market Price of one full share of the Common Preferred Stock on
the business day next preceding the date of such exercise, and


          (b) in case such exercise is in part only, a new Warrant or Warrants
of like tenor, calling in the aggregate on the face or faces thereof for the
number of shares of the Common Stock equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of shares designated by the holder upon such exercise
as provided in Section 2.1.


        3. Common Stock Issuable Upon Exercise..

        3.1. General. The number of shares of the Common Stock which the holder
of this Warrant shall be entitled to receive upon the exercise hereof or, if
securities or other property in addition to or in lieu of the Common Stock shall
by reason of the operation of the provisions of this Section be issuable upon
such exercise, the amount and kind of such securities or other property, shall
be adjusted or determined as provided in this Section 3.

        3.2. Adjusted Exercise Price. The number of shares of the Common Stock
which the holder of this Warrant shall be entitled to receive upon the exercise
hereof shall be determined by multiplying the number of shares of the Common
Stock which, but for the provisions of this Section 3, would otherwise be
issuable upon such exercise, as designated by the holder hereof pursuant to
Section 2.1, by the fraction of which the numerator is the per share Purchase
Price and the denominator is the per share Adjusted Exercise Price (as herein
defined) in effect on the date of such exercise. The per share Adjusted Exercise
Price of the Common Stock shall initially be the Purchase Price (as defined in
Section 1) and shall be adjusted and readjusted from time to time as provided in
this Section 3 (and, as so adjusted or readjusted, shall remain in effect until
a further adjustment or readjustment thereof is required by this Section 3).

        3.3. Stock Dividends, Stock Splits, etc. In case the Company at any time
or from time to time after the date hereof shall declare or pay any dividend on
the Common Stock payable in Common Stock, or effect a subdivision of the
outstanding shares of the Common Stock into a greater number of shares of the
Common Stock (by reclassification or otherwise than by payment of a dividend in
shares of Common Stock), then, in any such event, the per share Adjusted
Exercise Price per share shall be adjusted effective as of the close of business
on (i) the record date for the determination of shareholders entitled to receive
such dividend if such dividend is in fact paid, or (ii) the day immediately
preceding the day upon which such subdivision shall become effective (any such
day, as the case may be, shall be referred to herein as the “Subdivision
Effective Date”), by multiplying the per share Adjusted Exercise Price in effect
immediately prior to the Subdivision Effective Date by the fraction of which
(x) the numerator shall be the number of shares of the Common Stock outstanding
immediately prior to the Subdivision Effective Date and (y) the denominator
shall be the number of shares of the Common Stock outstanding immediately prior
to the Subdivision Effective Date plus the number of shares of the Common Stock
issuable upon the payment of such dividend or the consummation of such
subdivision, as the case may be.

        3.4. Adjustments for Combinations, etc. In case the outstanding shares
of the Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Adjusted Exercise
Price shall be adjusted, effective as of the close of business on the day
immediately preceding the day upon which such combination or consolidation is
effective (the “Combination Effective Date”), by multiplying the per share
Adjusted Exercise Price in effect immediately prior to the Combination Effective
Date by the fraction of which (x) the numerator shall be the number of shares of
the Common Stock outstanding immediately prior to the Combination Effective Date
and (y) the denominator shall be the number of shares of the Common Stock
outstanding immediately after the Combination Effective Date.

        3.5. Adjustments for Consolidation, Merger, Sale of Assets,
Reorganization, etc. In case the Company, after the date hereof, (a) shall
consolidate with or merge into any other person and shall not be the continuing
or surviving corporation of such consolidation or merger, or (b) shall permit
any other person to consolidate with or merge into the Company and the Company
shall be the continuing or surviving person but, in connection with such
consolidation or merger, the Common Stock shall be changed into or exchanged for
stock or other securities or property of any other person, or (c) shall effect a
capital reorganization or reclassification of the Common Stock (other than a
reclassification subject to Sections 3.3 or 3.4), then, and in each such case,
proper provision shall be made so that the holder of this Warrant, upon the
exercise hereof at any time after the consummation of such consolidation,
merger, reorganization or reclassification, shall be entitled to receive, in
lieu of the Common Stock (or Other Securities) issuable upon such exercise prior
to such consummation, the stock and other securities and property to which such
holder would have been entitled upon such consummation if such holder had so
exercised this Warrant immediately prior thereto, subject to adjustments
(subsequent to such corporate action) as nearly equivalent as possible to the
adjustments provided for in this Section 3.

        4. No Dilution or Impairment. The Company will not, by amendment of its
articles of organization or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against dilution or other impairment.

        5. Notices of Record Date, etc. In the event of

          (a) any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right, or


          (b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to any other person or any
consolidation or merger involving the Company and any other person, or


          (c) any voluntary or involuntary dissolution, liquidation or
winding-up of the Company,


the Company will give to the holder of this Warrant a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right, and (ii) the date or expected date on
which any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding-up is to take place
and the time, if any such time is to be fixed, as of which the holders of record
of the Common Stock (or Other Securities) shall be entitled to exchange their
shares of the Common Stock (or Other Securities) for securities or other
property deliverable upon such reorganization, reclassification, recapitaliza
tion, transfer, consolidation, merger, dissolution, liquidation or winding-up.
Unless otherwise required by law to be given sooner, such notice shall be mailed
within a reasonable time prior to the date therein specified.

        6. Reservation of Stock, etc. The Company will at all times reserve and
keep available out of its authorized but unissued Common Stock, solely for
issuance and delivery upon the exercise of this Warrant, the full number of
shares of Common Stock (or Other Securities) then issuable upon the exercise of
this Warrant. All shares of the Common Stock issuable upon the exercise of this
Warrant shall be duly authorized, and when issued and paid for in full, validly
issued, fully paid and non-assessable with no liability on the part of the
holders thereof.

        7. Registration Rights.

          (a) Definitions. For purposes of this Section 7, the following terms
shall have the following respective meanings:


  (i) “Commission” shall mean the United States Securities and Exchange
Commission or any other Federal agency at the time administering the Act.


  (ii) The term “holder or holders of Registrable Stock” shall mean the holders
of Common Stock or Other Securities issued pursuant to this Warrant.


  (iii) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document by the Commission.


  (iv) The term "Registration Period" shall mean the period commencing on the
date hereof and ending (a) if this Warrant shall expire without having been
exercised in whole or in part, the Expiration Date or (b) if this Warrant shall
have been exercised in whole or in part, at such time as all shares of
Registrable Stock have been sold by the initial holder or can be sold publicly
without registration under the Act.


  (v) The term "Registrable Stock" means (a) the shares of Common Stock issued
or issuable upon the exercise of this Warrant, and (b) any Other Securities
issued or issuable pursuant to this Warrant; provided, however, that shares of
Registrable Stock shall cease to be Registrable Stock if they are sold or
transferred pursuant to a registered public offering or other transaction which
does not result in restrictions on resale being imposed on the transfer by
virtue of Federal or state securities laws; and provided further that
Registrable Stock shall cease to be Registrable Stock if the holder could sell
or transfer such securities held by him in one or more transactions pursuant to
Rule 144 promulgated under the Act.


          (b) Registration.


  (i) The Company shall use its best commercial efforts to file, by April 15,
2001, and shall use its best commercial efforts to cause to become effective as
soon as practicable, a registration statement on Form S-3, or if Form S-3 is not
then available, another appropriate form, covering all the Registrable Stock
(the "Initial Registration"). In the event such registration is not so declared
effective or does not include all Registrable Stock, a holder of Registrable
Stock shall have the right to require by notice in writing that the Company
register all or any part of the Registrable Stock held by such holder (a Demand
Registration") and the Company shall thereupon effect such registration in
accordance herewith (which may include adding such shares to an existing shelf
registration). The parties agree that if the holder of Registrable Stock demands
registration of less than all of the Registrable Stock, the Company, at its
option, may nevertheless file a registration statement covering all of the
Registrable Stock. If such registration statement is declared effective with
respect to all Registrable Stock and the Company is in compliance with its
obligations under Subsection (c) hereof, the demand registration rights granted
pursuant to this Subsection (b) shall cease. If such registration statement is
not declared effective with respect to all Registrable Stock the demand
registration rights described herein shall remain in effect until all
Registrable Stock have been registered under the Act. The Company shall provide
holders of Registrable Stock reasonable opportunity to review any such
registration statement or amendment or supplement thereto prior to the filing
thereof, but in no event shall such period exceed seven (7) days. If the
Registrable Stock is registered initially on a form other than Form S-3, the
Company shall register the Registrable Stock on Form S-3 as soon as use of such
form is permissible.


  (ii) The Company shall not be obligated to effect Demand Registration under
Subsection (b)(i) if all of the Registrable Stock held by the holder of
Registrable Stock which are demanded to be covered by the Demand Registration
are, at the time of such demand, included in an effective registration statement
and the Company is in compliance with its obligations under Subsection (c)
hereof.


  (iii) The Company may suspend the effectiveness of any such registration
effected pursuant to this Subsection (b) in the event, and for such period of
time as, such a suspension is required by the rules and regulations of the
Securities and Exchange Commission (“SEC”). The Company will use its best
efforts to cause such suspension to terminate at the earliest possible date.


          (c) Covenants of the Company with Respect to Registration. In
connection with any registration under this Section 7, the Company shall, as
expeditiously as is reasonably possible:


  (i) Prepare and file with the Commission a registration statement with respect
to the Participating Holders' Registrable Stock and use its best reasonable
efforts to cause such registration statement to become effective.


  (ii) Prepare and file with the Commission such amendments and supplements to
such registration statement and prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.


  (iii) Furnish to the Participating Holders such numbers of copies of a
prospectus, including, if applicable, a preliminary prospectus, in conformity
with the requirements of the Act, and such other documents as the selling
shareholders may reasonably request in order to facilitate the disposition of
Registrable Stock owned by the Participating Holders.


  (iv) Use its best reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States as shall be reasonably
requested by the Participating Holders; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.


  (v) In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. The Participating Holders shall
also enter into and perform their obligations under such an agreement.


  (vi) Notify the Participating Holders, at any time when a prospectus relating
to Registrable Stock covered by such registration statement is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.


  (vii) Furnish to the Participating Holders, on the date that shares of
Registrable Stock are delivered to the underwriters for sale in connection with
a registration pursuant to this Section 7, if such securities are being sold by
underwriters, or, on the date that the registration statement with respect to
such securities becomes effective, (i) an opinion as to matters of law only,
dated such date, of counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Participating Holders and (ii) a letter dated such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
and to the Participating Holders.


          (d) Costs and Expenses. The Company shall pay all costs, fees and
expenses in connection with all registration statements filed under this Section
7 including, without limitation, the Company's legal and accounting fees,
printing expenses and blue sky fees and expenses, but not including the fees and
expenses of counsel for the Participating Holders in connection with such
registration. However, the Company shall not pay for underwriting discounts and
commissions and underwriters' expenses allocable to the Registrable Stock being
registered or state transfer taxes.


          (e) Indemnification.


  (i) The Company shall indemnify each Participating Holder under this
Agreement, its officers and directors and any person controlling it within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, against
any loss, claim, damage, expense or liability (including without limitation all
expenses reasonably incurred in investigating, preparing, or defending against
any claim whatsoever, such expenses to be reimbursed by the Company as they are
incurred) to which it may become subject under the Act, the Exchange Act or
otherwise, arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus or any amendments or supplements thereto in which Registrable Stock
is included or in any application, statement or other document filed by the
Company with the Commission or any securities exchange or in any jurisdiction in
connection with qualifying such shares under the securities laws thereof, or
(ii) the omission or alleged omission therefrom of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
unless such statement or omission is made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Participating Holder or an underwriter expressly for use in any such
registration statement or other document.


  (ii) Each Participating Holder shall, as a condition to such registration of
Registrable Stock, agree to indemnify the Company, its officers and directors
and any person controlling the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, against any loss, claim, damage or
expense or liability (including without limitation all expenses reasonably
incurred in investigating, preparing or defending against any claim whatsoever,
such expenses to be reimbursed by the undersigned as they are incurred) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
out of or based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus or any
amendments or supplements thereto in which Registrable Stock is included or in
any application, statement or other document filed by the Company with the
Commission or any securities exchange or in any jurisdiction in connection with
qualifying such shares under the securities laws thereof, or (ii) the omission
or alleged omission therefrom of a material fact required to be stated therein
or necessary to make the statements therein not misleading, provided in each
case that such statement or omission is made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Participating Holder expressly for use in any such registration statement or
other document, or (iii) any misuse by the Participating Holder of any
prospectus included in the registration statement or any violation of the Act by
the Participating Holder in connection with the sale or distribution of his or
her Registrable Stock under the registration statement.


  (iii) Promptly upon receipt by a party claiming indemnification hereunder of
notice of the commencement of any action involving a claim referred to above,
such indemnified party will, if a claim in respect thereof is to be made against
a party which may be required to indemnify such party hereunder, give written
notice to the latter of the commencement of such action. In case any such action
is brought against an indemnified party, the indemnifying party shall be
entitled to participate in and to assume the defense of such action, to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party. Except as set forth herein, the indemnified party and any
party cooperating in the defense of such claim shall not settle or compromise
any such claim or admit liability without the express written consent of the
indemnifying party. The indemnified party shall have the right to be represented
by an advisory counsel and accountants, at its own expense, and the indemnified
party shall be kept fully informed of such action, suit or proceeding at all
stages thereof whether or not the indemnified party is so represented. After a
period of thirty days following the date the written notice of such claim was
given to the indemnifying party the indemnified party may settle any such claim
(and the amount of any such settlement shall be subject to indemnification
hereunder) unless within such thirty-day period the indemnifying party shall
have provided the indemnified party with notice and evidence to the indemnified
party's satisfaction that the indemnifying party reasonably disputes such claim
and has the financial ability to meet its indemnification obligations hereunder.
Notwithstanding the foregoing, the indemnified party may immediately cause to be
paid or discharged any asserted claim the nonpayment of which would have an
immediate substantial adverse impact on the indemnified party and any claim
which the indemnifying party has not disputed within thirty days of notice as
provided above.


  (iv) If the indemnification provided for in this Section 7(e) is unavailable
or insufficient to hold harmless an indemnified party under such subsection in
respect of any losses, claims, damages or liabilities or action in respect
thereof or referred to therein, then each indemnifying party shall in lieu of
indemnifying such indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or actions in such proportion as is appropriate to reflect the relative fault of
the Company, on the one hand, and the Participating Holders, on the other, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or actions as well as any other relevant equitable
considerations, including the failure to give the notice required under such
subsections. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact
relates to information supplied by the Company on the one hand, or the
Participating Holders, on the other hand, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Participating Holders agree that it
would not be just and equitable if contribution pursuant to this Section
7(e)(iv) were determined by pro rata allocation or by any other method of
allocation which did not take account of the equitable considerations referred
to above in this subsection. No person guilty of fraudulent misrepresentations
(within the meaning of Section 11(f) of the Securities Act), shall be entitled
to contribution from any person who is not guilty of such fraudulent
misrepresentations.


  (v) The obligations of the Company and the Participating Holders under this
Section 7(e) shall survive the completion of any offering of Registrable Stock
in a registration statement under this Section 7.


  (vi) The rights of indemnification contained in this Section 7 shall not be
deemed to be the exclusive remedy of the parties hereto and such rights shall be
in addition to any other rights or remedies which any party hereto may have at
law or equity.


          (f) Assignment of Registration Rights. The undersigned's rights set
forth in this Section 7 shall automatically be deemed assigned to any transferee
or assignee of this Warrant or shares of Common Stock or Other Securities
issuable hereunder, provided that immediately following such transfer the
further disposition of such securities by the transferee or assignee is
restricted under the Act; provided however, that, the termination of
registration rights in respect of any shares of Registrable Stock shall be
binding upon any transferee of such shares. Upon the request of any such holder,
the Company will confirm in writing to any transferee of such holder's
Registrable Stock the Company's continuing obligation to afford such transferee
the benefits of the Company's agreements contained in this Section 7, but no
failure of the Company to confirm such obligations shall in any way impair such
transferee's rights under this Section 7.


        8. Substitution of Warrants.

        8.1. Exchange of Warrants. Subject to the provisions appearing at the
top of the first page of this Warrant concerning, inter alia, the sale,
transfer, encumbrance or other disposition of this Warrant, upon surrender or
exchange of this Warrant, properly endorsed, to the Company, the Company at its
expense will issue and deliver to or upon the order of the holder thereof a new
Warrant or Warrants of like tenor, in the name of such holder or as such holder
(upon payment by such holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock called for on the face or faces of the Warrant or Warrants so
surrendered.

        8.2. Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Company, or,
in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.

        9. Ownership of Warrant. Until this Warrant is transferred on the books
of the Company, the Company may treat the person in whose name this Warrant is
issued as the absolute owner hereof for all purposes, notwithstanding any notice
to the contrary, except that, if and when this Warrant is properly assigned in
blank, the Company may (but shall not be obligated to) treat the bearer hereof
as the absolute owner of this Warrant for all purposes, notwithstanding any
notice to the contrary. A Warrant, if properly assigned, may be exercised to the
extent provided herein by a new holder without first having a new Warrant
issued.

        10. Notices, etc. All notices and other communications from the Company
to the holder of this Warrant or from the holder of this Warrant shall be
delivered personally, by facsimile (if confirmed and followed by delivery by
first class mail), reputable overnight courier service, or mailed by first class
registered or certified mail, postage prepaid, to the Company at 751 Horizon
Court, Suite 203, P. O. Box 60219, Grand Junction, Colorado 81506-8758, Attn:
President, or to the holder at such address as may have been furnished to the
Company in writing by such holder, or, until an address is so furnished, to and
at the address of the last holder of this Warrant who has so furnished an
address to the Company. Any such notice shall be deemed to have been given on
the date of personal delivery, facsimile, delivery to a reputable overnight
courier service or deposit in the mail.

        11. Warrant Holder Not a Shareholder. Holder shall not, by virtue of
anything contained in this Agreement or otherwise, prior to exercise of this
Warrant, be entitled to any right whatsoever, either in law or equity, of a
shareholder of the Company, including without limitation, the right to receive
dividends or to vote or to consent or to receive notice as a shareholder in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter; provided however that all holders of Warrants will
be entitled to notice if: (a) the Company grants holders of its Common Stock
rights to purchase any shares of capital stock or any other rights, or (b) the
Company authorizes a reclassification, capital reorganization, consolidation,
merger or sale of substantially all of its assets.

        12. Nontransferable. This Warrant is nontransferable without the prior
consent of the Company. Any such transfer shall be made in accordance with
Section 8.1 above.

        13. Miscellaneous. The Company may from time to time supplement or amend
this Warrant without the approval of the holder in order to cure any ambiguity
or to be correct or supplement any provision contained herein which may be
defective or inconsistent with any other provision, or to make any other
provisions in regard to matters or questions herein arising hereunder which the
Company may deem necessary or desirable and which shall not materially adversely
affect the interest of the holder. This Warrant and any term hereof may be
amended, changed, waived, discharged or terminated only by an instrument in
writing signed by the Company and consented to in writing by the holder of this
Warrant. If for any reason any provision, paragraph or term of this Warrant is
held to be invalid or unenforceable, all other valid provisions herein shall
remain in full force and effect and all terms, provisions and paragraphs of this
Warrant shall be deemed to be severable. This Warrant shall be construed and
enforced in accordance with and governed by the laws of the state of Colorado
applicable to contracts made and to be performed entirely therein. The headings
in this Warrant are for reference purposes only and shall not limit or otherwise
affect the meaning hereof.

Dated as of: ___________, 2000.

                                                                     
       PEASE OIL AND GAS COMPANY
                                                                             a
Nevada corporation


ATTEST

                                                                             By:
/s/ Patrick J. Duncan     
                                                                      
             Patrick J. Duncan, President



FORM OF SUBSCRIPTION


[TO BE SIGNED ONLY UPON EXERCISE OF THE WARRANT]

To: PEASE OIL AND GAS COMPANY

        The undersigned, the holder of the within Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, ___________* shares of the Common Stock of PEASE OIL AND
GAS COMPANY and herewith makes payment of $ therefor, and requests that the
certificates for such shares be issued in the name of, and delivered to,
_________________, whose address is ________________________ ___________ ___.

Dated:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                     
              (Signature must conform in all
                                                                     
              respects to the name of the holder
                                                                     
              as specified on the face of the
                                                                     
              Warrant)


--------------------------------------------------------------------------------

                                                                     
              (Address)

__________

* Insert the number of shares called for on the face of the Warrant (or, in the
case of a partial exercise, the portion thereof as to which the Warrant is being
exercised), in either case without making any adjustment for additional Common
Stock or any other stock or other securities or property or cash which, pursuant
to the adjustment provisions of the Warrant, may be deliverable upon exercise.



FORM OF ASSIGNMENT


[TO BE SIGNED ONLY UPON TRANSFER OF THE WARRANT]

          For value received, the undersigned hereby sells, assigns and
transfers unto _______________________ the right represented by the within
Warrant to purchase _____________ shares of the Common


        Stock of PEASE OIL AND GAS COMPANY to which the within Warrant relates,
and appoints Attorney to transfer such right on the books of PEASE OIL AND GAS
COMPANY,

with full power of substitution in the premises.

Dated:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                     
              (Signature must conform in all
                                                                     
              respects to the name of the holder
                                                                     
              as specified on the face of the
                                                                     
              Warrant)


--------------------------------------------------------------------------------

                                                                     
              (Address)

Signed in the presence of:

__________